STATE OF MINNESOTA                           January 19, 2017


                                  IN SUPREME COURT

                                         A16-1718


In rePetition for Disciplinary Action against
Christopher Ozioma Obasi, a Minnesota Attorney,
Registration No. 0296223.


                                        ORDER

       On August 30, 2016, we suspended respondent Christopher Ozioma Obasi from the

practice of law for a minimum of 30 days, effective September 13, 2016. On November

30, 2016, we extended respondent's suspension for a minimum of 30 days. Respondent

has filed affidavits seeking reinstatement in which he states that he has fully complied with

the terms of our suspension orders, except for successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility. The Director of the Office of

Lawyers Professional Responsibility does not oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       I.     Respondent Christopher Ozioma Obasi is conditionally reinstated to the

practice oflaw in the State of Minnesota, subject to his successful completion ofthe written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility, and is placed on disciplinary

probation for 2 years, subject to the following conditions:
(a)    Respondent shall pay or make a payment plan to pay the sanctions
entered against him in Osuorah v. A1idland Funding, LLC. Payment shall be
complete by the end of the period of probation.

(b)    Respondent shall cooperate fully with the Director's Office in its
efforts to monitor compliance with this probation. Respondent shall
promptly respond to the Director's correspondence by its due date.
Respondent shall provide the Director with a current mailing address and
shall immediately notify the Director of any change of address. Respondent
shall cooperate with the Director's investigation of any allegations of
unprofessional conduct that may come to the Director's attention. Gpon the
Director's request, respondent shall provide authorization for release of
information and documentation to verify respondent's compliance with the
terms of this probation.

(c)  Respondent shall abide by the .\!Iinnesota Rules of Professional
Conduct.

(d)    Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance \Vith the terms of this
probation. Within 14 days from the date of this order, respondent shall
provide the Director with the names of four attorneys who have agreed to be
nominated as respondent's supervisor. IL after diligent effort, respondent is
unable to locate a supervisor acceptable to the Director, the Director shall
seek to appoint a supervisor. Until a supervisor has signed a consent to
supervise, respondent shalL on the first day of each month, provide the
Director with an inventory of client files as described in paragraph (e) below.
Respondent shall make active client files available to the Director upon
request.

(e)     Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all active
client files by the first day of each month during the probation. ·with respect
to each active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly. or at such more frequent intervals as the
Director may reasonably request.

(f)     Respondent shall initiate and maintain ot11ce procedures that ensure
that there are prompt responses to con-espondence, telephone calls, and other


                                      2
       important communications from clients, courts, and other persons interested
       in matters that respondent is handling, and that will ensure that respondent
       regularly reviews each and every file and completes legal matters on a timely
       basis.

       (g)     Within 30 days from the date of this order, respondent shall provide
       to the Director and to the probation supervisor, if any, a written plan outlining
       office procedures designed to ensure that respondent is in compliance with
       probation requirements. Respondent shall provide progress reports as
       requested.

      2.      By August 30, 2017, respondent shall file with the Clerk of the Appellate

Courts and serve upon the Director proof of successful completion of the written

examination required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility. Failure to timely file the required

documentation shall result in automatic re-suspension.         See Rule 18( e )(3 ), Rules on

Lawyers Professional Responsibility.

       Dated: January 19, 2017                     BY THE COURT:


                                                  {)~;.J-
                                                   David R. Stras
                                                   Associate Justice




                                              3